
	
		II
		112th CONGRESS
		1st Session
		S. 2019
		IN THE SENATE OF THE UNITED STATES
		
			December 16, 2011
			Mrs. Feinstein (for
			 herself and Mrs. Boxer) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To require the Administrator of the Federal Aviation
		  Administration to prescribe regulations to reduce helicopter noise pollution in
		  certain residential areas, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Los Angeles Residential Helicopter
			 Noise Relief Act of 2011.
		2.Regulations to reduce
			 helicopter noise pollution in certain residential areas
			(a)Regulations
			 requiredNot later than 3 years after the date of the enactment
			 of this Act, the Administrator of the Federal Aviation Administration shall
			 prescribe regulations for helicopter operations in Los Angeles County,
			 California, that include requirements relating to the flight paths and
			 altitudes associated with such operations to reduce helicopter noise pollution
			 in residential areas, increase safety, and minimize commercial aircraft
			 delays.
			(b)ExemptionsIn
			 prescribing regulations under subsection (a), the Administrator shall exempt
			 helicopter operations related to emergency, law enforcement, or military
			 activities from the requirements described in that subsection.
			(c)ConsultationsIn
			 prescribing regulations under subsection (a), the Administrator shall make
			 reasonable efforts to consult with local communities and local helicopter
			 operators in order to develop regulations that meet the needs of local
			 communities, helicopter operators, and the Federal Aviation
			 Administration.
			
